Professionally Managed Portfolios c/o U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, California 91741 March 1, 2016 VIA EDGAR TRANSMISSION Ms. Lisa Larkin Division of Investment Management United States Securities and Exchange Commission 100 “F” Street, N.E. Washington, D.C.20549 Re: Professionally Managed Portfolios (the “Trust”) File Nos.:333-209152 Regarding the Reorganization of Hodges Equity Income Fund into Hodges Blue Chip Equity Income Fund Dear Ms.Larkin: The Trust respectfully requests, pursuant to Rule461 under the 1933 Act, that the Pre-Effective Amendment No.1 to the Registration Statement filed on FormN-14 on Tuesday, March 1, 2016, on behalf of the above-named Funds, be accelerated to become effective on March 2, 2016. Pursuant to Rule 461(a) under the 1933 Act, attached is a separate letter from Quasar Distributors, LLC, the Trust’s principal underwriter, requesting that effectiveness of Pre-Effective Amendment No.1 to the Registration Statement filed on FormN-14 be accelerated to Wednesday, March 2, 2016. If you have any additional questions or require further information, please contact Elaine Richards at (626) 914-7363. Sincerely, /s/ Elaine E. Richards Elaine E. Richards, Esq. President and Secretary of Professionally Managed Portfolios cc:Domenick Pugliese, Esq., Schiff Hardin LLP Quasar Distributors, LLC 615 East Michigan Street Milwaukee, WI 53202 March 1, 2016 FILED VIA EDGAR Ms. Lisa Larkin Division of Investment Management United States Securities and Exchange Commission 100 “F” Street, N.E. Washington, D.C.20549 Re: Professionally Managed Portfolios (the “Trust”) File Nos.: 333-209152 on behalf of the Hodges Blue Chip Equity Income Fund (formerly “Hodges Blue Chip 25 Fund”) and the Hodges Equity Income Fund REQUEST FOR ACCELERATION Dear Ms. Larkin: As the principal underwriter of the Trust and pursuant to the Securities and Exchange Commission’s authority under Rule 461(a) under the Securities Act of 1933, we request that effectiveness of Pre-Effective Amendment No.1 to the Trust’s Registration Statement, filed on FormN-14 on Tuesday March 1, 2016, on behalf of the Hodges Funds, be accelerated to March 2, 2016. Very truly yours, QUASAR DISTRIBUTORS, LLC /s/ James R. Schoenike James R. Schoenike President
